Title: To George Washington from Colonel Elias Dayton, 18 July 1780
From: Dayton, Elias
To: Washington, George


					
						Sir,
						Eliz. Town [N.J.] July 18th 1780
					
					By a person from Staaten Island I am informed that a report prevails there, that the British fleet had sailed this morning, which from the number of signal guns I have heard, I am rather inclined to suspect as true.
					They have taken on board one Regiment to serve as marines and fifteen hundred volunteers have joined them from New York. It is said

their object is the french fleet if so, they are most happily favoured with a very fair wind.
					I am told there is in provost a John Scott, confined for serving as guide to the British army in their late excursion—thus much I can say, that I believe what he did in that respect was not done willingly, but through compulsion. I am Yr Excellency Hbe St
					
						Elias Dayton
					
				